INTRODUCTION/SAFE HARBOR DISCLAIMER (Operator) Good afternoon and welcome to Coachmen Industries, Inc. conference call. All participants will be in a listen-only mode until the question and answer session of the conference call. This all is being recorded at the request of Coachmen Industries, Inc.If anyone has any objections, you may disconnect at this time. I would now like to introduce Mr. Tom Gehl, director of investor relations and communications for Coachmen Industries, Inc.Mr. Gehl, you may proceed. (Tom Gehl) Thank you and welcome to this Coachmen conference call to review the Company’s agreement with Forest Rivers which was signed on November 20th 2008. Before we start, let me offer the cautionary note that comments made during this conference call that are not historical facts, including those regarding future growth, corporate performance or products are forward-looking statements within the context of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Many factors could cause actual results to differ materially from those expressed in the forward-looking statements.
